Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 June 2020 has been considered by the examiner.

Drawings
The drawings are objected to because the reference character 1823 is indicated as a retroreflective sheet in the specification (see page 22, line 16 of the present specification), however, in figure 18 the components labeled with the reference character 1823 are not presented as retroreflective sheets. For example, the light from the display screen 1822 when incident on a retroreflective sheet would reflect directly back to the display screen instead of specularly reflecting as shown in the figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 

Specification
The disclosure is objected to because of the following informalities: in figure 18 the reference character 1823 is shown to be a specularly reflecting component, however, in the specification 1823 is indicated to be a retroreflective sheet (see page 22, line 16 of the present specification).  The description in the specification does not correspond with the illustration of the device in figure 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Choi et al. (US 2007/0024781) of record (hereafter Choi).
Regarding claim 1, Choi discloses an optical film comprising a birefringent layer, the birefringent layer splitting light transmitted through the optical film into two light beams, exit directions of the two light beams being different from each other (see at least Figs. 2 and 3 and paragraph [0061], where second layer 220 of film 200 is birefringent and splits light into two light beams that have different exit directions).

Regarding claim 2, Choi discloses all of the limitations of claim 1.
Choi also discloses a cured resin layer, wherein the birefringent layer is on the cured resin layer, and an ordinary light refractive index of the birefringent layer is same to a refractive index of the cured resin layer (see at least Fig. 3 and paragraphs [0061]-[0064], where layer 210 is a cured resin layer that can comprise resins such as polyethylene terephthalate or polycarbonate and where the ordinary light refractive index of layer 220 must be the same as the refractive index of layer 210 since the ordinary ray OW pass straight through the interface, a difference in refractive index would result in a bending of the ray OW as it crosses the interface).

Regarding claim 4, Choi discloses all of the limitations of claim 2.
Choi also discloses that the cured resin layer has a first surface and a second surface opposite to each other; the first surface is a flat surface, and the second surface is provided with a plurality of V-shaped grooves parallel to each other; the birefringent layer is on the second surface, and the birefringent layer comprises a surface parallel to the first surface (see at least Fig. 3, where the interface between layers 210 and 220 comprises a plurality of V-shaped grooves).

Regarding claim 6, Choi discloses all of the limitations of claim 1.
Choi also discloses that the birefringent layer comprises a cured liquid crystal layer, short axes of all liquid crystal molecules in the cured liquid crystal layer being parallel to each 

Regarding claim 8, Choi discloses a fabrication method of an optical film, comprising: providing a planar carrier (see at least Fig. 11 and paragraph [0086], where upper plate 230 can be considered a planar carrier); forming an optical film on the planar carrier (see at least Fig. 11 and paragraph [0086], where layers 210 and 220 are formed adjacent to the upper plate 230); the optical film comprising a birefringent layer, the birefringent layer splitting light transmitted through the optical film into two light beams, exit directions of the two light beams being different from each other (see at least Figs. 2 and 3 and paragraph [0061], where second layer 220 of film 200 is birefringent and splits light into two light beams that have different exit directions); and separating the optical film from the planar carrier (see at least paragraph [0092], where the upper plate 230 may be removed once the liquid crystal layer 220 is hardened).

Regarding claim 9, Choi discloses all of the limitations of claim 8.
Choi also discloses that forming the optical film on the planar carrier comprises: forming a resin layer on the birefringent layer; the birefringent layer being on the resin layer, an ordinary light refractive index of the birefringent layer being same to a refractive index of the resin layer (see at least Fig. 10 and paragraph [0086], where 210 is the resin layer and 220 is the birefringent layer and Fig. 3 and paragraphs [0061]-[0064], where the ordinary light refractive index of layer 220 must be the same as the refractive index of layer 210 since the ordinary ray 

Regarding claim 11, Choi discloses all of the limitations of claim 9.
Choi also discloses that forming the resin layer on the birefringent layer comprises: providing a substrate, a side of the substrate being provided with a resin layer, the resin layer having a first surface and a second surface opposite to each other, the first surface being a flat surface, the first surface being attached to the substrate; disposing a plurality of V-shaped grooves parallel to each other on the second surface; and arranging the birefringent layer on the second surface, the birefringent layer comprising a surface parallel to the first surface (see at least Figs. 10 and 11, where the resin layer 210 is formed on a substrate, the first surface of the resin layer 210 is flat against the substrate and the second surface of the resin layer 210 comprises a plurality of V-shaped grooves parallel to each other on the second surface, birefringent layer 220 disposed on the second surface).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kashima (US 2002/0012169) (hereafter Kashima).
Regarding claim 1, Kashima discloses an optical film comprising a birefringent layer, the birefringent layer splitting light transmitted through the optical film into two light beams, exit directions of the two light beams being different from each other (see at least Fig. 7 and paragraphs [0104]-[0109], where any of layers 40A through 40D can be the claimed birefringent 

Regarding claim 2, Kashima discloses all of the limitations of claim 1.
Kashima also discloses a cured resin layer, wherein the birefringent layer is on the cured resin layer, and an ordinary light refractive index of the birefringent layer is same to a refractive index of the cured resin layer (see at least fig. 7 and paragraphs [0106]-[0109], where any other layer 40A-40D can be a cured resin layer, and where the layers have the same refractive index in the x-axis direction).

Regarding claim 3, Kashima discloses all of the limitations of claim 2.
Kashima also discloses that the cured resin layer comprises two surfaces substantially parallel to each other, the birefringent layer also comprises two surfaces substantially parallel to each other (see at least Fig. 7, where the surfaces of layers 40A-40D are all parallel to each other).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2007/0024781) of record (hereafter Choi) as applied to claims 4 and 11 above, and further in view of Chen et al. (US 5,914,811) (hereafter Chen).
Regarding claims 5 and 12, Choi discloses all of the limitations of claims 4 and 11.
Choi also discloses that each V-shaped groove has a first inner wall and a second inner wall (see at least Fig. 3).
Choi does not specifically disclose that an angle between the second inner wall and the first surface being larger than an angle between the first inner wall and the first surface, the 
However Chen teaches a birefringent polarizing beam splitter with V-shaped grooves, wherein each V-shaped groove has a first inner wall and a second inner wall, an angle between the second inner wall and the first surface being larger than an angle between the first inner wall and the first surface, the angle between the first inner wall and the first surface being 30° to 40° (see at least Fig. 2 and Col. 4, lines 44-55, where the blazed angle is from about 10° to about 50°).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical film and fabrication method of Choi to include the teachings of Chen so that an angle between the second inner wall and the first surface being larger than an angle between the first inner wall and the first surface, the angle between the first inner wall and the first surface being 30° to 40° for the purpose of directing an incident light beam in a designed direction (see at least Col. 2, lines 32-42 of Chen).
Choi as modified by Chen does not specifically disclose that an angle between the first inner wall and the second inner wall is 20° to 30°.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of an angle between the first inner wall and the second inner wall being 20° to 30° include directing an incident light beam in a designed direction (see at least Col. 2, lines 32-42 of Chen).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2007/0024781) of record (hereafter Choi) as applied to claim 6 above, and further in view of Hanelt et al. (US 5,827,449) (hereafter Hanelt).
Regarding claim 7, Choi discloses all of the limitations of claim 6.
Choi does not specifically disclose that the cured liquid crystal layer is doped with resin.
However, Hanelt teaches a liquid crystal material that is doped with resin (see at least Col. 2, lines 19-23, where the liquid crystals include methacrylic acid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical film of Choi to include the teachings of Hanelt so that the cured liquid crystal layer is doped with resin for the purpose of facilitating alignment and crosslinking in the liquid crystal layer (see at least Col. 2, lines 19-23 of Hanelt).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2007/0024781) of record (hereafter Choi) as applied to claim 9 above, and further in view of Kashima (US 2002/0012169) (hereafter Kashima).
Regarding claim 10, Choi discloses all of the limitations of claim 9.
Choi does not specifically disclose that the resin layer comprises two surfaces substantially parallel to each other, the birefringent layer also comprises two surfaces substantially parallel to each other.
However, Kashima teaches a birefringent polarizer comprising a birefringent layer and a resin layer, wherein the resin layer comprises two surfaces substantially parallel to each other, the birefringent layer also comprises two surfaces substantially parallel to each other (see at least Fig. 7 and paragraphs [0104]-[0109], where any of layers 40A through 40D can be the claimed birefringent layer, the two light beams with different exit directions being that reflected from the sheet and that transmitted through the sheet and where the surfaces of layers 40A-40D are all parallel to each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choi to include the teachings of Kashima so that the resin layer comprises two surfaces substantially parallel to each other, the birefringent layer also comprises two surfaces substantially parallel to each other for the purpose of designing the optical film to be operable at particular angles of incidence.

Claims 13, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2007/0024781) of record (hereafter Choi) as applied to claim 1 above, and further in view of Schrenk et al. (US 5,486,949) (hereafter Schrenk).
Regarding claim 13, Choi discloses all of the limitations of claim 1.

However, Schrenk teaches a birefringence polarizer (see at least the abstract) that can be installed on an aircraft or vehicular windshield (see at least Col. 8, lines 16-18, where a windshield is known to comprise a glass body and the birefringence polarizer is an optical film).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical film of Choi to include the teachings of Schrenk so that a windshield comprises a glass body and the optical film according to claim 1 disposed on the glass body for the purpose of providing for the projection of a heads-up display (see at least Col. 8, lines 16-18 of Schrenk).

Regarding claim 14, Choi as modified by Schrenk discloses all of the limitations of claim 13.
Schrenk also teaches a driving apparatus comprising a head up display and the windshield according to claim 13, the head up display being disposed under the windshield, the optical film being disposed on the windshield corresponding to the head up display (see at least Col. 8, lines 16-18, where the vehicular windshield and head-up display are part of a driving apparatus, the head up display is disposed under the windshield in order to be disposed within the vehicle, and the optical film is disposed on the windshield in correspondence with the head up display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the windshield of Choi as modified by 
Choi as modified by Schrenk does not specifically disclose that one of the two light beams split by the optical film are irradiated on the heads up display.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving apparatus of Choi as modified by Schrenk in order to try one of three possibilities in the alignment of the two light beams split by the optical film in relation to the heads up display: 1) neither of the light beams is irradiated on the heads up display; 2) both of the light beams are irradiated on the heads up display; or 3) one of the light beams is irradiated on the heads up display for the purpose of obtaining predictable results such as the protection of the heads up display by providing only half of the incident light onto the heads up display.

Regarding claim 16, Choi as modified by Schrenk discloses all of the limitations of claim 14.
Choi also discloses a cured resin layer, wherein the birefringent layer is on the cured resin layer, and an ordinary light refractive index of the birefringent layer is same to a refractive index of the cured resin layer (see at least Fig. 3 and paragraphs [0061]-[0064], where layer 210 is a cured resin layer that can comprise resins such as polyethylene terephthalate or 

Regarding claim 18, Choi as modified by Schrenk discloses all of the limitations of claim 16.
Choi also discloses that the cured resin layer has a first surface and a second surface opposite to each other; the first surface is a flat surface, and the second surface is provided with a plurality of V-shaped grooves parallel to each other; the birefringent layer is on the second surface, and the birefringent layer comprises a surface parallel to the first surface (see at least Fig. 3, where the interface between layers 210 and 220 comprises a plurality of V-shaped grooves).

Regarding claim 20, Choi as modified by Schrenk discloses all of the limitations of claim 14.
Choi also discloses that the birefringent layer comprises a cured liquid crystal layer, short axes of all liquid crystal molecules in the cured liquid crystal layer being parallel to each other (see at least Fig. 8 and paragraph [0061], where the liquid crystals are arranged along a predetermined direction in the layer 220).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2007/0024781) of record (hereafter Choi) and Schrenk et al. (US 5,486,949) (hereafter Schrenk) as applied to claim 14 above, and further in view of Yamaoka (US 2016/0327788) (hereafter Yamaoka).
Regarding claim 15, Choi as modified by Schrenk discloses all of the limitations of claim 14.
Choi as modified by Schrenk does not specifically disclose that the head up display comprises a housing and a display assembly disposed inside the housing; the housing having a light exit opening, the light exit opening being covered by a polarizer; the polarizer being capable of absorbing light that is transmitted through the optical film and irradiated onto the polarizer, and being capable of transmitting light emitted by the display assembly.
However, Yamaoka teaches a head up display comprising a housing and a display assembly disposed inside the housing (see at least Figs. 1-3 and paragraphs [0025]-[0026], where 30 is a housing and projection part 10 is a display assembly); the housing having a light exit opening (see at least Fig. 1 and paragraph [0025], where dustproof sheet 40 covers the light exit opening), the light exit opening being covered by a polarizer; the polarizer being capable of absorbing light that is transmitted through the optical film and irradiated onto the polarizer, and being capable of transmitting light emitted by the display assembly (see at least Figs. 1, 2, and 7 and paragraphs [0038]-[0040], where dustproof sheet 40 includes absorbing polarizer 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving apparatus of Choi as .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2007/0024781) of record (hereafter Choi) and Schrenk et al. (US 5,486,949) (hereafter Schrenk) as applied to claim 16 above, and further in view of Kashima (US 2002/0012169) (hereafter Kashima).
Regarding claim 17, Choi as modified by Schrenk discloses all of the limitations of claim 16.
Choi as modified by Schrenk does not specifically disclose that the resin layer comprises two surfaces substantially parallel to each other, the birefringent layer also comprises two surfaces substantially parallel to each other.
However, Kashima teaches a birefringent polarizer comprising a birefringent layer and a resin layer, wherein the resin layer comprises two surfaces substantially parallel to each other, the birefringent layer also comprises two surfaces substantially parallel to each other (see at least Fig. 7 and paragraphs [0104]-[0109], where any of layers 40A through 40D can be the claimed birefringent layer, the two light beams with different exit directions being that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choi as modified by Schrenk to include the teachings of Kashima so that the resin layer comprises two surfaces substantially parallel to each other, the birefringent layer also comprises two surfaces substantially parallel to each other for the purpose of designing the optical film to be operable at particular angles of incidence.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2007/0024781) of record (hereafter Choi) and Schrenk et al. (US 5,486,949) (hereafter Schrenk) as applied to claim 18 above, and further in view of Chen et al. (US 5,914,811) (hereafter Chen).
Regarding claim 19, Choi as modified by Schrenk discloses all of the limitations of claim 18.
Choi also discloses that each V-shaped groove has a first inner wall and a second inner wall (see at least Fig. 3).
Choi as modified by Schrenk does not specifically disclose that an angle between the second inner wall and the first surface being larger than an angle between the first inner wall and the first surface, the angle between the first inner wall and the first surface being 30° to 40°, an angle between the first inner wall and the second inner wall being 20° to 30°.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical film of Choi as modified by Schrenk to include the teachings of Chen so that an angle between the second inner wall and the first surface being larger than an angle between the first inner wall and the first surface, the angle between the first inner wall and the first surface being 30° to 40° for the purpose of directing an incident light beam in a designed direction (see at least Col. 2, lines 32-42 of Chen).
Choi as modified by Schrenk and Chen does not specifically disclose that an angle between the first inner wall and the second inner wall is 20° to 30°.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of an angle between the first inner wall and the second inner wall being 20° to 30° include directing an incident light beam in a designed direction (see at least Col. 2, lines 32-42 of Chen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi as modified by Schrenk and Chen so that an angle between the first inner wall and the second inner wall is 20° 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BOOHER/             Examiner, Art Unit 2872